                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,                          No. 13-CR-2011 CJW-MAR

 vs.
                                                  MEMORANDUM OPINION
 LARRY WILSON,                                        AND ORDER
               Defendant.

                             ____________________________

                                  I.   INTRODUCTION
        This matter is before the Court on defendant’s Motion for Compassionate Release
filed on August 14, 2020. (Docs. 193 & 194). On August 21, 2020, the government
timely filed a resistance. (Doc. 195). On August 26, 2020, defendant timely filed a
reply. (Doc. 197). On September 14, 2020, defendant filed a supplemental brief. (Doc.
200). For the following reasons, the Court grants defendant’s motion.
                            II.   RELEVANT BACKGROUND
        At some unspecified time, defendant conspired with T.M., M.P., and others to
distribute crack cocaine. (Doc. 96, at 3). Defendant acted as a “middle man,” arranging
deals with customers on behalf of both T.M. and M.P. (Id., at 3–4). Beginning in
September 2012, defendant arranged approximately three to ten deals a month on behalf
of T.M. (Id., at 4). On October 18, 2012, a confidential informant (“CI”) contacted
defendant to purchase cocaine. (Id.). Defendant contacted T.M. and accompanied T.M.
and the CI to two locations to acquire cocaine. (Id.). After T.M. sold the CI cocaine—
within 1,000 feet of a park—defendant demanded five dollars from the CI for “middling”
the transaction. (Id.). On February 12, 2013, defendant arranged for the sale of cocaine




       Case 6:13-cr-02011-CJW-MAR Document 201 Filed 10/05/20 Page 1 of 13
from a source to a CI, which took place at his own residence within 1,000 feet of a park.
(Id.). Defendant also “adamantly ask[ed]” the CI for part of the cocaine. (Id.). On
February 28, 2013, defendant again arranged for the sale of cocaine to a CI and again
asked the CI for a portion of the cocaine. (Id.). Defendant was, at other times, given
cocaine as payment for “middling” such sales. (Id.).
      On May 7, 2013, a grand jury issued an Indictment charging defendant with one
count of conspiracy to distribute cocaine in violation of Title 21, United States Code,
Sections 841(a)(1), 841(b)(1)(B), 846, 851, and 860 and three counts of distribution and
aiding and abetting the distribution of cocaine in violation of Sections 841(a)(1),
841(b)(1)(C), 851, 860, and Title 18, United States Code, Section 2. (Doc. 4). On May
16, 2013, officers arrested defendant. (Doc. 41). On May 17, 2013, defendant plead
not guilty and was detained. (Doc. 34). On June 21, 2013, defendant plead guilty to
one count of distributing cocaine. (Doc. 66). On July 9, 2013, the Court accepted
defendant’s plea. (Doc. 78).
      On August 12, 2013, the United States Probation Office filed defendant’s final
presentence investigation report. (Doc. 96). Defendant was, at that time, 53 years old
and residing in Waterloo, Iowa, where he was also born. (Id., at 2). Defendant described
his childhood as “pretty good.” (Id., at 13). Defendant noted that his father abused
drugs, although his father denied this. (Id.). Defendant had seven siblings, two of whom
were incarcerated on federal drug convictions and one of whom was murdered. (Id.).
Defendant had one adult daughter from whom he was estranged. (Id.). Defendant was
illiterate, which caused him to drop out of school after eighth grade and prevented him
from completing his GED. (Id., at 14). Defendant had very little employment history,
consisting of only a few short-term, mostly unverified labor jobs. (Id.). In 2001,
defendant stated that manufacturing cocaine was his employment. (Id.).




                                           2

    Case 6:13-cr-02011-CJW-MAR Document 201 Filed 10/05/20 Page 2 of 13
        Defendant had no mental or physical conditions at the time of sentencing, but
was “in need of an eye exam, dental work, and a foot examination.” (Id., at 13).
Defendant reported minimal use of alcohol and marijuana, although records noted that he
reported using marijuana daily in the past.     (Id., at 13–14).    Defendant had tried
methamphetamine on a few occasions. (Id., at 14). From ages 22 to 40, defendant used
cocaine weekly. (Id.). At age 40, he “cut back” on his cocaine usage. (Id.). Defendant
participated in a variety of substance abuse treatment programs in the past. (Id.). In
2008, he was diagnosed with cocaine and cannabis dependence. (Id.).
      Defendant’s criminal history was significant. In his early 20’s, defendant was
convicted of, among other things, harassing a woman. (Id., at 7). At age 26, he was
convicted of possession of marijuana. (Id.). On that occasion, officers were called to a
disturbance between a man and a woman involving a knife and arrived to find defendant
bleeding from his arm. (Id.). At age 27, defendant was convicted of domestic assault
after striking his girlfriend and employing a knife in some way during a dispute. (Id.).
At age 30, defendant was convicted of possession of cocaine, at which time he also
possessed a short-barrel shotgun. (Id., at 8). He served a year in jail for this offense.
(Id.). At age 32, defendant was again convicted of possessing cocaine and domestic
assault involving “cuts” to a woman’s face. (Id.). At age 33, defendant was convicted
of three counts of delivering cocaine base and sentenced to ten years’ imprisonment but
was paroled after serving around four and a half years. (Id.). At age 38, defendant was
convicted of possession of marijuana and driving on a suspended license. (Id., at 9).
Notably, he also possessed a cocaine pipe on that occasion, which occurred only six
weeks after his release from prison. (Id.). At age 39, defendant was convicted of driving
on a suspended license twice, possession of cocaine with intent to deliver, possession of
marijuana with intent to deliver, and interference with official acts. (Id., at 9–10). He
was sentenced to 20 years’ imprisonment, paroled after serving two years, revoked after




                                           3

    Case 6:13-cr-02011-CJW-MAR Document 201 Filed 10/05/20 Page 3 of 13
a year on parole, escaped for a month, paroled again two years later, revoked again two
years after that, and then ultimately discharged from parole. (Id., at 10). In his 40’s, he
was convicted of voluntary absence and theft. (Id., at 11). At age 50, he was convicted
of possession of cocaine and sentenced to five years’ imprisonment but was paroled after
serving a year. (Id., at 11).
       On October 9, 2013, the Court sentenced defendant. (Doc. 120). Defendant, as
a career offender, was in criminal history category VI with a total offense level of 29,
yielding an advisory guideline range of imprisonment of 151 to 188 months followed by
three years to life on supervised release. (Doc. 96, at 6, 17). The Court ultimately
sentenced defendant to 136 months’ imprisonment followed by five years on supervised
release. (Doc. 121). Defendant did not appeal his sentence. On June 30, 2015, the
Court, on its own motion, found a reduction in defendant’s sentence was not warranted
in light of changes to the United States Sentencing Guidelines (“USSG”). (Doc. 163).
       On June 24, 2020, defendant filed a pro se motion for compassionate release.
(Doc. 175). On July 27, 2020, defendant filed a supplement to his pro se motion. (Doc.
186). After the Court appointed defendant counsel (Doc. 188), defendant filed his Motion
for Compassionate Release now before the Court on August 14, 2020 (Docs. 193 & 194).
Defendant is currently incarcerated at Sandstone FCI with a projected release date of
February 22, 2023. Find an Inmate, BOP, https://www.bop.gov/inmateloc/.
                 III.   COMPASSIONATE RELEASE STANDARDS
       A court’s ability to modify a sentence after it has been imposed is limited. Title
18, United States Code, Section 3582(c)(1)(A) allows a court to modify a sentence
through “compassionate release.”      A defendant may directly petition the court for
compassionate release “after the defendant has fully exhausted all administrative rights
to appeal a failure of the [Bureau of Prisons] to bring a motion on the defendant’s behalf
or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s




                                            4

    Case 6:13-cr-02011-CJW-MAR Document 201 Filed 10/05/20 Page 4 of 13
facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). The court may only reduce
the defendant’s sentence, however, after considering the factors set forth in Title 18,
United States Code, Section 3553(a) to the extent they are applicable, and finding that:
       (i) extraordinary and compelling reasons warrant such a reduction; or
       (ii) the defendant is at least 70 years of age, has served at least 30 years in
       prison, pursuant to a sentence imposed under section 3559(c), for the
       offense or offenses for which the defendant is currently imprisoned, and a
       determination has been made by the Director of the [Bureau of Prisons] that
       the defendant is not a danger to the safety of any other person or the
       community, as provided under section 3142(g);
       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission[.]
18 U.S.C. § 3582(c)(1)(A). Defendants bear the burden of establishing eligibility for a
sentence reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).
       The starting point in determining what constitutes “extraordinary and compelling
reasons” under Section 3582(c)(1)(A)(i) is the USSG section discussing compassionate
release. See USSG §1B1.13; see also United States v. Rivernider, No. CR10-222, 2019
WL 3816671, at *2 (D. Conn. Aug. 14, 2019).               USSG Section 1B1.13 provides
extraordinary and compelling reasons exist when the defendant is (1) suffering from a
terminal illness; (2) suffering from a serious physical or medical condition, a functional
or cognitive impairment, or physically or mentally deterioration due to aging which
substantially diminishes the defendant’s ability to care for themselves within the facility
and from which the defendant is not expected to recover; (3) at least 65 years old,
experiencing serious deterioration due to age, and has served at least 10 years or 75
percent of their sentence; (4) experiencing a change in family circumstances, namely the
death or incapacitation of the caregiver of the defendant’s minor child or the
incapacitation of the defendant’s spouse who now requires the defendant’s care; (5) some




                                             5

    Case 6:13-cr-02011-CJW-MAR Document 201 Filed 10/05/20 Page 5 of 13
other extraordinary and compelling reason as determined by the Director of the Bureau
of Prisons (“BOP”).
      Courts are split on whether the policy statement is binding because it predates the
First Step Act of 2018’s changes to Section 3582(c)(1)(A). Compare United States v.
Lynn, No. CR89-0072, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019), with United
States v. Urkevich, No. CR03-37, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019).
This Court has concluded USSG Section 1B1.13, although it is a helpful guidepost, does
not restrain a court’s assessment of whether extraordinary and compelling reasons exist
to release a defendant. See United States v. Burnside, No. 6:18-CR-2068-CJW-MAR,
2020 WL 3443944, at *3–4 (N.D. Iowa June 18, 2020) (compiling cases).
                                 IV.    DISCUSSION
      A.     Exhaustion of Administrative Remedies
      Section 3582(c)(1)(A) states a court may reduce a term of imprisonment after the
defendant exhausts all administrative remedies within the BOP or after “the lapse of 30
days from the receipt of such a request by the warden of the defendant’s facility,
whichever is earlier[.]”   This Court has held that defendants are not required to
administratively appeal a warden’s denial and may fulfill the exhaustion requirement of
Section 3582(c)(1)(A) by waiting 30 days from the date the warden receives their request
before filing a motion in the courts. See Burnside, 2020 WL 3443944, at *4–7.
      On May 19, 2020, defendant submitted a request for release to the warden of his
facility. (Doc. 175, at 8). On May 26, 2020, the warden denied his request. (Id., at 7).
Because 30 days have elapsed since defendant submitted his request to the warden, the
Court finds he has fulfilled the exhaustion requirement of Section 3582(c)(1)(A).
      B.     Extraordinary and Compelling Reason
      Defendant argues an extraordinary and compelling reason for release is present
because his diabetic condition, stage 1 chronic kidney disease, hyperlipidemia, obesity,




                                           6

    Case 6:13-cr-02011-CJW-MAR Document 201 Filed 10/05/20 Page 6 of 13
hypertension, and breathing difficulties while lying on his back put him at a high risk of
severe complications and death if exposed to COVID-19. (Doc. 194, at 7). Notably, the
government “concedes that defendant’s medical diagnoses present extraordinary and
compelling reasons” for release. (Doc. 195, at 13). Currently, Sandstone FCI has 74
inmates positive for COVID-19 and 36 inmates that have recovered. COVID-19, BOP,
https://www.bop.gov/coronavirus/. No inmates have died and none of the staff have
contracted the virus there. Id.
       The presence of COVID-19 at a defendant’s specific facility or within the BOP
generally can constitute an extraordinary and compelling reason for compassionate
release if the defendant is particularly susceptible to COVID-19 due to their age or
underlying health conditions. See Burnside, 2020 WL 3443944, at *7 (compiling cases);
see also People at Increased Risk, CDC, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/index.html.       The Centers for Disease Control and
Prevention (“CDC”) recognizes that persons with “a chronic kidney disease of any stage”
and persons with a body mass index (“BMI”) in excess of 30 are at an increased risk of
suffering severe complications if exposed to COVID-19. People with Certain Medical
Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions-
/people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc-
.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html. The CDC also recognizes that persons with cardiovascular hypertension, i.e.
high blood pressure, may be at an increased risk. Id. Although the CDC states that type
II diabetes is a risk factor and type I diabetes may be a risk factor, it does not list pre-
diabetes as a medical condition relevant to COVID-19. Id. The CDC does not list
hyperlipidemia or minor breathing difficulties as actually or potentially increasing a
person’s susceptibility to COVID-19. Id. A person’s susceptibility to COVID-19 also
increases with their age. Older Adults, CDC, https://www.cdc.gov/coronavirus/2019-




                                             7

    Case 6:13-cr-02011-CJW-MAR Document 201 Filed 10/05/20 Page 7 of 13
ncov/need-extra-precautions/older-adults.html.           Eight out of ten deaths related to
COVID-19 in the United States have been in adults older than 65. Id. Persons over age
85 are at “[t]he greatest risk for severe illness from COVID-19.” Id.
       Defendant is 60 years old. (Doc. 96, at 2). Thus, his age puts him at a marginally
higher risk during for the pandemic, but he is not in the most affected age group of
persons over age 65 or among the most vulnerable persons over age 85.
       Although defendant’s medical records reflect that he has hyperlipidemia, his
condition is not discussed with any emphasis or concern. See, e.g., (Doc. 194-1, at 19–
20, 48, 55). His cholesterol levels in May 2020 were relatively normal. (Id., at 65); see
also MedlinePlus, Cholesterol Levels: What You Need to Know, https://medlineplus.gov/-
cholesterollevelswhatyouneedtoknow.html.           Moreover, the CDC does not recognize
hyperlipidemia or high cholesterol as a risk factor relevant to COVID-19. Thus, the
Court gives this condition little to no weight in its analysis.
       Although defendant reports trouble breathing while he is lying down, his medical
records never mention this condition. Even so, his records indicate his respiratory health
is normal. See, e.g., (Doc. 194-1, at 8, 17, 18, 30, 38); see also John Hopkins Medicine,
Vital Signs (Body Temperature, Pulse Rate, Respiration Rate, Blood Pressure),
https://www.hopkinsmedicine.org/health/conditions-and-diseases/vital-signs-body-temp-
erature-pulse-rate-respiration-rate-blood-pressure#:~:text=Normal%20respiration%-
20rates%20for%20an,to%2016%20breaths%20per%20minute. Indeed, although chronic
respiratory issues are relevant to COVID-19, defendant’s records do not mention any
such issues, not even shortness of breath. In January 2020, defendant denied any history
of respiratory health problems. (Doc. 194-1, at 55). Thus, the Court affords this minor
respiratory issue little to no weight in its analysis.
       Defendant’s hypertension is notable. In July 2020, his blood pressure was 145/99,
putting him in hypertension stage 2. (Id., at 8); see also American Heart Association,




                                               8

     Case 6:13-cr-02011-CJW-MAR Document 201 Filed 10/05/20 Page 8 of 13
Understanding Blood Pressure Readings, https://www.heart.org/en/health-topics/high-
blood-pressure/understanding-blood-pressure-readings.      In recent months, his blood
pressure has constantly been elevated or in stages 1 or 2 of hypertension. (Id., at 12).
Moreover, this problem appears to be recent. Defendant denied having a history of
hypertension in January 2020 (id., at 55) and his blood pressure readings toward the end
of 2019 were within normal range or only slightly elevated (id., at 30, 38). The CDC
only regards this type of hypertension, however, as a potential risk. On balance, given
its recent and consistent nature, the Court affords this condition some weight.
       It is unclear whether defendant has pre-diabetes—as he asserts—or type II
diabetes—as the government asserts. (Docs. 194, at 7; 195, at 13). In April 2020, the
BOP described defendant’s condition as pre-diabetic. (Doc. 194-1, at 17, 20). In the
same month, however, defendant is also listed as having type II diabetes. (Id., at 22).
Defendant is noted as a type II diabetic receiving diabetes foot care on earlier occasions
as well. (Id., at 23, 30, 55). One page in the record shows defendant’s type II diabetes
diagnosis crossed-out and replaced with “pre-diabetes” below it. (Id., at 49). Pre-
diabetes is not recognized as a risk factor relevant to COVID-19 but type II diabetes is.
Despite this lack of clarity, defendant has at least some notable form of diabetes that the
Court affords some weight.
       Defendant’s most recent BMI in April 2020 was 33.7. (Id., at 19). Although
defendant has experienced some unexplained weight loss (id., 42, 26), his weight has
trended slightly upward recently. (Id., at 41). He has gained a significant amount of
weight while incarcerated. Compare, (id.) with, (Doc. 96, at 2). Given that defendant’s
BMI exceeds the CDC’s risk category of 30, although only by a small margin, this
condition does increase his susceptibility to COVID-19.
       Defendant’s most notable health condition is his stage 1 chronic kidney disease.
(Doc. 194-1, at 8, 19, 40, 55). Although this condition is not discussed with any




                                            9

    Case 6:13-cr-02011-CJW-MAR Document 201 Filed 10/05/20 Page 9 of 13
particular concern,1 the CDC holds that a chronic kidney disease at any stage increases a
person’s susceptibility to COVID-19. Thus, the Court considers this a serious risk factor
during the pandemic.
       In sum, defendant’s health conditions present an extraordinary and compelling
reason for release, albeit marginally. Defendant does not have any single condition which
itself renders him susceptible to COVID-19 in an extraordinary sense. When taken
together, however, defendant has multiple avenues of vulnerability. He is slightly older
and has some form of diabetes, significant hypertension, some obesity, and a chronic
kidney condition. These conditions are particularly troubling in a facility that has a
significant amount of COVID-19 cases.
       Given these compounding conditions and the government’s lack of resistance, the
Court finds defendant has presented an extraordinary and compelling reason for release.
The Court must now consider whether the Section 3553(a) warrant release in light of this
extraordinary and compelling reason.
       C.      Section 3553(a) Factors and Danger to Community
       Defendant argues the Section 3553(a) factors favor release. (Doc. 194, at 10–12).
Guideline Section 1B1.13(2) provides compassionate release is appropriate only when
“the defendant is not a danger to the safety of any other person or to the community, as
provided in 18 U.S.C. § 3142(g)[.]” Section 3582(c)(1)(A) requires a court to consider
the factors set forth in Title 18, United States Code, Section 3553(a) before granting



1
  Defendant’s records note that a person may have chronic kidney disease if their glomerular
filtration rate (“GFR”) is calculated below 60 over a three-month period. (Doc. 194-1, at 65).
Defendant’s only GFR in the record is 51 in May 2020. (Id.). His medical notes, however,
state that “[i]f [the patient is] African American multiply by 1.210.” (Id.). Defendant is African
American. (Doc. 96, at 2). It is unclear whether his 51 GFR already accounts for the relevant
multiplication. If not, his GFR would be 61.71 and thus not below 60. Regardless, the record
notes defendant has stage 1 chronic kidney disease and the parties do not dispute this fact.




                                               10

    Case 6:13-cr-02011-CJW-MAR Document 201 Filed 10/05/20 Page 10 of 13
compassionate release. Section 3553(a) requires the Court to consider: (1) “the nature
and circumstances of the offense and the history and characteristics of the defendant;”
(2) the need for the sentence to reflect the seriousness of the offense, promote respect for
the law, provide just punishment, and provide rehabilitative opportunities and care to the
defendant; (3) the kinds of sentences available; (4) the sentencing range as set by the
USSG; (5) any pertinent policy by the United States Sentencing Commission; (6) the need
to avoid unwarranted sentencing disparities among similarly situated defendants; and
(7) the need for restitution to any victims.
       Although it appears defendant came from a relatively stable home, his learning
disabilities are a mitigating personal characteristic. His difficulties with reading and
writing limited his education and, to some extent, his ability to maintain employment.
       The nature of defendant’s underlying offense, in isolation, is mitigating.
Defendant was a “middle man” for small, individual-quantity cocaine transactions. It
appears defendant’s primary motivation was to skim small amounts of cash and cocaine
from those involved in the transactions. Although the absence of aggravating factors is
not itself a mitigating factor, it is notable that neither violence nor firearms are noted as
being involved in these transactions.          Admittedly, defendant participated in these
transactions regularly, often near protected locations such as parks. Overall, though,
defendant’s role in the distribution of drugs was relatively minor and fueled by
defendant’s addiction.
       Defendant’s criminal history is the obvious driver of his sentence. With seven
prior cocaine-related convictions, defendant earned his career offender status. Defendant
was repeatedly convicted of domestic violence, possessing marijuana, and possessing and
delivering cocaine. His cocaine-related criminal activity continued despite receiving
incrementally longer sentences and having his parole revoked multiple times.             His
performance on parole was poor, with violations including using cocaine and marijuana,




                                               11

    Case 6:13-cr-02011-CJW-MAR Document 201 Filed 10/05/20 Page 11 of 13
failing to maintain employment, failing to pay fees, absconding from supervision, and
incurring new criminal charges. (Doc. 96, at 10). His repeated criminal conduct—from
continuing to use drugs to driving on a suspended license—shows that defendant had little
to no respect for the law. Although his violent tendencies appear to be long behind him,
his addiction to cocaine has perpetuated his criminal activity into his older adulthood.
      Defendant has, however, performed well while incarcerated. It appears he has no
recorded disciplinary violations, at least recently. (Doc. 194-1, at 5). He has worked as
a psychology services clerk for more than two and a half years. (Id.). Despite his
challenges with literacy, he enrolled in two educational courses. (Id.). He has completed
drug education and the residential drug abuse treatment program. (Id., at 6). His medical
records consistently reflect that he is pleasant and cooperative. (Id., at 17, 19, 24, 27,
36). Defendant has a little less than 29 months left to serve of his 136-month term of
incarceration, i.e. about twenty percent.
      The government is correct that “this case is a close call.” (Doc. 195, at 14). On
one hand, defendant’s recidivist criminal history is highly aggravating and ties directly
into the instant offense. On the other hand, the underlying offense itself was not violent
or otherwise aggravating and defendant has served a substantial majority of his sentence.
Further, defendant’s violent convictions are temporally remote, he has performed well in
prison, he has completed two drug treatment programs, and he has a suitable residence
to go to if released. (Doc. 194-1, at 97). Notably, this is the longest single term of
incarceration defendant has served. Defendant has served more than seven years of his
sentence here, significantly more than his prior longest term of four and a half years
(Doc. 96, at 8), although defendant has had many smaller stints of incarceration.
      On balance, the Court finds that placing defendant under home detention will be
sufficient to deter any residual danger he presents to the community. The primary threat
defendant poses to the community is returning to cocaine-related criminal conduct. Home




                                            12

    Case 6:13-cr-02011-CJW-MAR Document 201 Filed 10/05/20 Page 12 of 13
detention, as well as the conditions of supervised release generally, will offer a sufficient
deterrent to defendant against recidivating. If, however, defendant does recidivate, the
conditions of his release will provide a swift means of reincarceration.
                                  V.     CONCLUSION
       For these reasons, defendant’s Motion for Compassionate Release (Doc. 193) is
granted. Defendant’s sentence is reduced to time served as of October 19, 2020.
       Upon release, defendant’s conditions of supervised released are modified to
include that defendant will be monitored by radio frequency monitoring for a period
of up to two years. Defendant must abide by all technology requirements as well as
any other rules and regulations of the monitoring program. Defendant must pay the
costs associated with the program as directed by the Court and determined by the USPO.
       This form of location monitoring technology will be used as a form of home
detention to monitor the following restrictions on defendant’s movements in the
community, as well as other conditions of release: defendant is restricted to his residence
at all times except for employment; education; religious services; medical, substance
abuse, or mental health treatment; attorney visits; court appearances; court-ordered
obligations; or other activities as pre-approved by the USPO.
       All other conditions of defendant’s Judgment shall remain the same. (Doc. 121).
The Clerk of Court is directed to provide a copy of this Order to the USPO and Sandstone
FCI.
       IT IS SO ORDERED this 5th day of October, 2020.



                                          _________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




                                             13

    Case 6:13-cr-02011-CJW-MAR Document 201 Filed 10/05/20 Page 13 of 13
